Electronically Filed
                                                     Supreme Court
                                                     30722
                                                     16-NOV-2010
                                                     01:58 PM



                            NO. 30722

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 MICHAEL C. TIERNEY, Petitioner,

                               vs.

 DELANIE PRESCOTT-TATE, Deputy Prosecuting Attorney, Respondent.


                       ORIGINAL PROCEEDING

                              ORDER
        (By: Recktenwald, C.J., Acoba and Duffy, JJ., and
   Nakayama, J., Dissenting, with whom Circuit Judge Crandall,
              assigned by reason of vacancy, Joins)

          Upon consideration of respondent's "Motion to Have

Michael C. Tierney Declared a Vexatious Litigant," filed on

September 14, 2010, and the papers in support,

          IT IS HEREBY ORDERED that the motion is denied.

          DATED: Honolulu, Hawai#i, November 16, 2010.


                              /s/ Mark E. Recktenwald

                              /s/ Simeon R. Acoba, Jr.

                              /s/ James E. Duffy, Jr.
                     DISSENT BY NAKAYAMA, J.,
          WITH WHOM CRANDALL, SUBSTITUTE JUSTICE, JOINS


          I respectfully dissent.    Since January 2007,

Mr. Tierney has filed thirty-four writ proceedings, five of which

qualify for vexatious litigant determination.    Three of those

petitions were denied and one is still pending.    In addition, he

has filed six proceedings in the fifth and first circuit district

courts, five of which qualify for vexatious litigant

determination.   All five of the district court proceedings were

dismissed or denied.   The movant has met its burden of proof that

Mr. Tierney qualifies as a vexatious litigant.    I would,

therefore, grant the motion.

                               /s/ Paula A. Nakayama
                               /s/ Virginia L. Crandall




                                 2